          Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 1 of 56
                        Certified translation from German to English




BUSINESS PLAN




                       Your global store!
    For German and European top brands and product launches
0                                                                      ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 2 of 56

Executive Summary

 About GERMANTOM


 As cooperation partner of the Epoch Media Group (EMG), one of the world’s largest news and entertainment companies
 with over 300 million Unique Users per month in 35 countries as at April 2017, GERMANTOM (GT) has an exclusive overall
 advertising budget of some 500 million euros at its disposal until 2026.

 The intention is to make the best use of this immense advertising budget and this vast media reach and to monetize it
 sustainably with various online shops.

 This business model differs from the existing models of conventional retail platforms or online shops in that products are not
 simply listed in GERMANTOM’s own online stores, but in this case the products are select premium and new products, actively
 advertised, rated and sold all over the world by GERMANTOM through the advertising channels of EMG.

 As opposed to conventional online shops, at GERMANTOM a manufacturer’s product is not only listed as one product among
 many, but is pushed, promoted and introduced through the media in new or existing markets. Here, GT acts as the primary
 point of contact for potential buyers, who are able to purchase all of the advertised products from GT as an international
 retailer.

 Using the drop-shipping method, the goods are then sent straight to the customer by the manufacturer or a logistics
 company. In this case, GERMANTOM takes care of all payment processes. This means that the manufacturer does not have
 to make any upfront payments, is exposed to practically no cost or payment risks and is usually only required to provide
 GERMANTOM with a sales warehouse.

 GERMANTOM enables manufacturers to win new markets for their products, increase their sales volume and create brand
 awareness quickly and cost-effectively.

 Customers thus benefit from a wide range of premium-only products from a reputable origin, manufactured in top quality
 and originality.




 1                                                                                       ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 3 of 56

Table of Content




 Table of Content

 1. The business model                                                                               Page 03
 2. The partners of GERMANTOM                                                                        Page 08
 3. Marketing and distribution                                                                       Page 11
 4. The market                                                                                       Page 16
 5. The competition                                                                                  Page 20
 6. SWOT analysis                                                                                    Page 25
 7. Financials                                                                                       Page 27
 8. The GERMANTOM team                                                                               Page 41
 9. Our success stories                                                                              Page 43
 10. Action plan                                                                                     Page 45
 11. Appendix                                                                                        Page 48




 2                                                                              ©2018 GERMANTOM INTERNATIONAL GmbH
         Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 4 of 56



UNIQUE




                     BUSINESS MODEL
3                                                            ©2018 GERMANTOM INTERNATIONAL GmbH
                             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 5 of 56

The business model

 The new player in global eCommerce!


 In the past, a manufacturer was able to launch a product on the regional market, create a brand and then expand the
 market successively by means of a traditional offline retail business. Today, a good product has to be launched and marketed
 globally to achieve the same success.

 The key to global success is eCommerce - both a blessing and a curse for every manufacturer.
 A blessing, because a product can be globally marketed and supplied 24/7. A curse, because a product faces global
 competition 24/7 and the chance of standing out from the rest without costly advertising measures is extremely slight.

 In the Internet era, the question of whether or not to use eCommerce at all is moot.
 Instead, the question is whether to use eCommerce in direct sales, on retail platforms or - the sensible option - via
 GERMANTOM.

 For own direct sales via its online shop, a manufacturer needs unexcelled brand awareness, manageable competition and an
 excellent image. Only a few major manufacturers such as Apple, Prada, and Villeroy & Boch manage this.
 Manufacturers with less brand awareness and greater competition mainly use retail platforms such as eBay, Amazon & co.
 These enable them to reach a wider target group, but at the same time prevent them from building their own image, boost
 competition and attract copycats, who pose a threat to their business.

 With GERMANTOM (GT), a new eCommerce model has been created. Unlike eBay or Amazon, GERMANTOM offers product
 quality rather than quantity to many millions of customers in 35 countries worldwide. GERMANTOM gives manufacturers the
 opportunity to exploit far-reaching sales markets without having to compete on retail platforms. At GERMANTOM, product
 manufacturers are put on the market only with a limited number of like-minded competitors. This enables you to not only
 expand your sales range, but also to build the image and establish the trustworthiness of your product as an actual premium
 product.

                      The exclusive partnership between GERMANTOM and Epoch Media Group (EMG) and the unique
                      advertising budget of € 500 million make it possible to market and sell only select products to many
                      millions of customers.



 4                                                                                          ©2018 GERMANTOM INTERNATIONAL GmbH
                             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 6 of 56

The business model

 More than just a store


 Due to its cooperation with one of the largest media giants, the Epoch Media Group (EMG), GERMANTOM has an
 annual advertising budget of around € 60 million at its disposal, irrespective of revenue and with no direct advertising
 costs.
 In comparison, the online comparison platform www.check24.de only has an annual TV advertising budget of around € 12
 million. Overall, GERMANTOM has been awarded an advertising deal with a value of approx. € 500 million for the next eight
 years.

 GERMANTOM’s goal is to monetize and multiply the guaranteed advertising budget to the best of its ability. It aims to
 achieve this through the worldwide marketing of innovative and new products in a globally operating online store
 with subdivided associated national stores and through media-intensive product advertising with one of the world’s
 most viewed news providers. Additionally, new products will be introduced visually in video format on the news
 streaming platform NTD TV, whereby we aim to attract up to 120 million viewers per month. Each time a product is
 marketed successfully, GERMANTOM will be awarded, partly for the exclusive sale of the products, a retail margin of
 between 25% and 60%. This means that GERMANTOM not only acts as a marketing channel for manufacturers, but
 also actively supports locally successful businesses with their expansion into other promising markets by taking care of
 their marketing and sales activities.

 GERMANTOM is not only a global online shop, but also a product accelerator specifically for German and European premium
 products. As an acceleration partner, GERMANTOM offers up-and-coming manufacturers not only global marketing, but also
 product and market support.




 Acceleration options              Worldwide partner network          Product and market support         Effectively targeted marketing


 5                                                                                         ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 7 of 56

The business model

 GERMANTOM offers unique cooperation opportunities


 One example among many possible options:

 You are a leading wine trade group in Europe with a wide range of product groups. LIDL,
 Aldi and other companies are reducing their margins due to their increasing market power.

 The idea of expanding into the booming Asian markets is appealing to you, but the sales and marketing risks are not clearly
 recognizable or, without the right cooperation partner, impossible for a number of reasons.

 Vietnam, with a population of some 93 million, is roughly equivalent in size to the population of Germany although, on average,
 the predominantly young audience does not have Germany’s purchasing power. Nevertheless, Vietnam started importing 20
 million bottles of wine in 2016 at an annual snowballing rate.

 In 2017, 25 million euros’ worth of wine was exported there from Europe alone.
 With some 36 million Unique Users per month, DKN.tv a communications medium of the Epoch Media Group, is one of the three
 major online providers in Vietnam. This means that, according to our research, EMG in Vietnam is almost as strong as the market
 leaders in Germany, Focus online and BILD.de, together.

 GERMANTOM reaches millions of people every day in Vietnam, which makes the following cooperation possible.




 6                                                                                      ©2018 GERMANTOM INTERNATIONAL GmbH
                              Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 8 of 56

The business model

 GERMANTOM offers unique cooperation opportunities


 1. GERMANTOM opens a specialist wine and spirits online shop in Vietnam and invests € 12 million per year in advertising for the
 shop and its products without incurring any direct costs thanks to the existing cooperation with EMG. It will therefore take just a
 few months for GERMANTOM to become the most well-known wine and spirits dealer in the country, particularly due to the
 fact that no rival company invests or is able to invest in advertising to the same extent.

 2. Particularly in view of the fact that GERMANTOM does not possess the relevant goods, the cooperation partner invests € 2.0
 million in local warehouse stock, which remains the property of the cooperation partner until it is sold. With every bottle of wine
 sold by GERMANTOM, the cooperation partner is paid concurrently (purchase price) for each unit sold.

 3. According to current market research and based on the effective sales prices in Vietnam, each bottle of wine sold generates
 a profit of € 2.20 - after deduction of all expenses (import, customs, warehousing, taxes, breakages, logistics, etc.), - which
 GERMANTOM shares equally with the respective cooperation partner.

 4. Thanks to the overall cooperation (wide-scale targeted advertising with the largest selection of wines and spirits in the
 country) it can be assumed that GERMANTOM will be responsible in the short-term for at least 20 percent of wine sales in
 Vietnam, especially as hotel and catering businesses are included in the concept.
 In absolute terms, this means that 20% of the sale of 20 million bottles of wine = 4 million units à 2.20 net profit = € 8.8 million
 profit, of which € 4.4 million go to GERMANTOM and € 4.4 million per annum to the supply partner.

 Comments:
 WINE is just one example of how we are currently planning to implement this model with a major wine trade
 group. Similar business models with other companies and sectors, e.g. drug stores, or the cosmetics or food
 industries, are also viable in Vietnam and many other countries.

 Apart from Vietnam, the sale of wine and spirits is to be expanded with the cooperation partner or other supply partners to also
 corner the markets in Singapore, Hong Kong and Taiwan.
 With a joint population of approx. 144 million, our advertising messages reach some 48 million Unique Users there each month.
 Almost twice as many people as Focus online and BILD.de have ever reached in Germany!



 7                                                                                              ©2018 GERMANTOM INTERNATIONAL GmbH
             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 9 of 56



CORE ASSET




                       STRONG PARTNERS
8                                                                ©2018 GERMANTOM INTERNATIONAL GmbH
                                  Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 10 of 56

The partners of GERMANTOM

 Strong partners make GERMANTOM unique and you a success


 GERMANTOM is the exclusive cooperation partner of the Epoch Media Group (EMG), one of the leading news providers
 worldwide with millions of readers and viewers in 35 countries*.

 As the exclusive partner of EMG, GERMANTOM has an overall budget of approx. € 500 million at its disposal until 2026,
 which can be used individually on EMG’s news portals. GERMANTOM does not incur any costs for this immense advertising
 budget with EMG. EMG still has a major interest in GERMANTOM’s growth and promotes its global expansion, as EMG is
 entitled to 50% of GERMANTOM’s profit in the next eight years. For this reason, EMG makes all current advertising and sales
 channels available to GERMANTOM without any direct costs.


                            Products are advertised, for example, through online banners on the respective websites of the
                            associated EMG news companies, moving ads in EMG video portals, press articles published by EMG and
                            the corporate group’s social media activities.


 Thanks to this media reach, GERMANTOM is able to increase the brand awareness of a product worldwide in a very short
 time, boost a product’s global image with press articles and ensure the long-term sale of a product.

 Unlike conventional retail platforms, GERMANTOM’s focus is not on marketing a wide range of product categories with
 an even higher number of manufacturers, but limits itself to a manageable number of SKUs, creates quality and markets
 these products actively with intensive targeted advertising campaigns.

 Our goal is to establish market-leading national online shops for exclusive premium products by 2021 and to be the point of
 contact for new products and market expansions.



 * EMG homepage date 2017




 9                                                                                          ©2018 GERMANTOM INTERNATIONAL GmbH
                          Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 11 of 56

The partners of GERMANTOM

 The partners of GERMANTOM - The Epoch Media Group


 The New York-based Epoch Media Group is a globally operating news and entertainment company with uniquely positioned
 TV, print and social media assets. On Facebook alone, they have gained more followers since 2015 than the New York Times,
 Fox News and CBS News. (News whip - https://www.newswhip.com/2017/10/engaged-audiences)

 The two major parts of the corporate group are formed by:

                     NTD – a New York-based, globally operating news and entertainment company, which was established in
                     2001 and is one of the 10 largest digital news and entertainment companies.
                     Since January 2017, NTD has generated over 60 million Facebook fans and registers over 3.9 billion
                     video clicks per month. (http://www.ntd.tv/about).

                    The Epoch Times is a private news company represented throughout the world in 21 languages, 35
                    countries and on 5 continents. It offers print and web editions in Chinese, English, German, French,
                    Spanish, Hebrew, Russian, Japanese, Korean and many other languages.
                    Its print run makes the Epoch Times one of the major online newspapers worldwide, larger than Forbes
                    Magazine, Bild, Spiegel, The Sun or even CBS News.

 Both halves of the company are represented in many countries, sometimes in different languages and with local media adaptations.
 The Epoch Times enterprises generally stand for print and online news content.
 The activities of NTD and its state-owned subcompanies concentrate mainly on video and social media content. Below,
 please find an overview of the most important EMG companies.

                                                                All of these partners are part of the Epoch Media Group’s
                                                                global media network. Although some parts of this network
                                                                are independent companies with headquarters in a number
                                                                of countries, they are subject to the instructions and
                                                                guidelines of the Epoch Media Group New York, NY, USA. GT’s
                                                                advertising deal allows advertising budgets to be used up
                                                                with all these companies every day.


 10                                                                                   ©2018 GERMANTOM INTERNATIONAL GmbH
            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 12 of 56



TWENTY/4/SEVEN




                 MARKETING AND DISTRIBUTION
11                                                              ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 13 of 56

Marketing and distribution

 Marketing


 Besides the technical infrastructure, a global network of sales and retail partners, the enormous advertising budget of
 approx. € 500,000,000 until 2026 is predominantly GERMANTOM’s core asset.

 Marketing channels are 99% digital and are operated through the Epoch Media Group’s far-reaching advertising network.

 GERMANTOM, as an independent brand and name, will be represented on all of EMG’s relevant advertising channels and will
 appear in the print, online and video messages of the individual subcompanies of EMG.

 It is also possible for GERMANTOM to generate targeted media interest for individual products or product groups in individual
 markets or even globally. For this purpose, GERMANTOM makes use of the “influencer” options available to EMG companies in
 the form of press articles, product placement, presentation on social media channels such as Facebook, YouTube and others.

 This means that, without actively advertising the products, the EMG media will write or talk about the products, or showcase
 them as having that special “wow” factor in video sequences. The aim is to suggest to the potential customer that a brand
 new product is actually a long-established must-have in order to make them more willing to buy it.

 The listed product can be advertised and marketed either by individual agreement in specific markets or worldwide together
 with the GERMANTOM brand name. The manufacturer can decide which markets are to be targeted and cornered by
 GERMANTOM and, in exchange, guarantees immediate shipping of the goods upon receipt of payment by GERMANTOM.

 FMCGs (fast moving consumer goods), perishables, can be optionally stored in warehouses provided by GERMANTOM in
 various countries. Particularly in Asian countries, the advantage of this is that customs and import requirements are handled by
 GERMANTOM, customers receive the goods within a very short time, and goods don’t spoil or get damaged in transit, which
 can all optimize postage and shipping costs.




 12                                                                                       ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 14 of 56

Marketing and distribution

 The 4 P s – The marketing mix


 Product:
  GERMANTOM is a premium store.
  Cheap items as with eBay & co. are not offered.
  GERMANTOM operates globally. German products, for example, are distributed worldwide.
  GERMANTOM pushes products onto new markets.
  GERMANTOM accelerates the product launch onto new markets.
  GERMANTOM supports manufacturers by taking care of the marketing and sales activities.

 Pricing:
  GERMANTOM has negligible marketing costs for listed products.
  All listed products are premium products in a premium segment.
  GERMANTOM would also like premium prices for these products.
  GERMANTOM is not a discounter. Products are offered at fair prices, not dumping prices.

 Placing:
  The future is eCommerce - GERMANTOM is the future. All listed products are distributed online only.
  GERMANTOM has no offline stores and is not involved in in-store concepts.
  In the acceleration program, some products can be supported above and beyond online sales.
  Products can be viewed and purchased online at www.germantom.com. Shipment takes place indirectly through the
    manufacturer (drop-shipping principle) or by way of mutually agreed national shipping and logistics companies.
  However: In some markets, GERMANTOM occasionally distributes specific products, such as perishables, via its own
    warehouses and forwarders.

 Promotion:
  GERMANTOM relies on strong corporate identity and brand awareness.
  However, GERMANTOM still engages in mass communication on a local, global and digital level.
  GERMANTOM would like to be known to the general public as the quintessential “store for premium products”,
   guaranteeing manufacturers premium customers, particularly abroad, and even boosting the image as a premium
   product/brand.


 13                                                                                   ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 15 of 56

Marketing and distribution

 Logistics


 GERMANTOM’s business model is based predominantly on the drop-shipping method.

 While GERMANTOM operates as the distributor of the goods, and manages payment and invoicing procedures, the goods are
 sent directly from the manufacturer or a designated logistics company to the customer. GERMANTOM procures the goods
 from the supplier at the very same moment the customer purchases the goods from GERMANTOM. The supplier then
 immediately sends the goods to the customer in the name of and on behalf of GERMANTOM.

 The benefits of this system are that GERMANTOM doesn’t need to tie up as much capital in warehouse stock, can max out the
 payment terms and, in most cases, is not responsible for the logistics.

 The supplier benefits through an increase in sales while saving substantial costs. The customer benefits by receiving goods from their
 “original” source.


 Note:

  For perishables or express-delivery goods, GERMANTOM contracts service providers - in various markets and as an optional
   extra - to provide warehouses, which are managed by the provider or GERMANTOM, whereby the goods are usually
   provided by the suppliers from their depot. With other suppliers, manufacturers can effectively store goods in national
   depots. The goods are then shipped directly via GERMANTOM or the country manager of GERMANTOM.

  In the acceleration program, manufacturers have access to GERMANTOM’s global partner network. On a case-by-case
   basis, partners support manufacturers with their local marketing in the respective markets, both on- and offline.




 14                                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 16 of 56

Marketing and distribution

 Logistics – The drop-shipping method



                                                              Marketing is carried out through
                                                               EMG channels in 35 countries
                                                           30
      1.                              2.                           with up to 300 million         3.         USA
                                                                  prospective customers


                                           GT
                            6.                                               4.                     India


                                                         5.




 1.    A manufacturer wants to find new sales markets. It offers GERMANTOM products for listing.
 2.    GERMANTOM checks if this product meets quality standards. GERMANTOM lists it in the store, markets it via the EMG
       channels to millions of people in up 35 countries.
 3.    A customer notices the product and buys it from GERMANTOM.
 4.    GERMANTOM issues the invoice in its own name. GERMANTOM receives payment from the customer.
 5.    The manufacturer sends the goods directly to the customer or has them sent from a handling and distribution warehouse.
 6.    GERMANTOM forwards the payment minus the retail margin (purchase price) to the manufacturer.




 15                                                                                    ©2018 GERMANTOM INTERNATIONAL GmbH
            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 17 of 56



GLOBAL | LOCAL| DIGITAL




                   The market & GT’s strength
16                                                              ©2018 GERMANTOM INTERNATIONAL GmbH
                                                Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 18 of 56

The market and GERMANTOM’s strength

 The new player in global eCommerce!

      Interactive trading - projection                                          With worldwide growth of over 400% within the last 5 years, Internet trading has
      Volume: 2015 vs. 2016                                                     become one of the world’s most significant economic sectors.
          Total:         2015: 65.3 billion €   2016: 72.4 billion €   +10.8:
                                                                                While pioneers such as Amazon, eBay and Alibaba have become global distributors
  Goods in eCommerce
                                                                                and brokers of products of all types, price and quality, the market is subject to
         Goods overall                                                          constant change ranging from mass suppliers to product-category specialists such as
                                                                                Zalando, Amorelie, Notebooksbilliger and Rebelle. Although such category
                   Services
                                                                                specialists partly offer the same products as the 10 major international retail
                                                                                platforms, category specialists outrival the 10 major retail platforms in their
                                                                                respective markets with an average growth rate in excess of 400%.

                                                                                Reasons for this are better processing of sales by the provider, payment security, the
                                                                                sole availability of products that have been tested and certified, higher quality
                                                                                standards, lack of counterfeit products, absence of copycats, more appealing design,
      Goods in eCommerce - projection
      Volume according to provider type: 2015 vs. 2016
                                                                                image and, last but not least, trustworthiness of both the retailer and the product
                                                                                manufacturer. GERMANTOM combines the advantages of category specialists with
                                                                                those of mass suppliers. In future, top premium products from all categories that
                                                                                meet the quality and performance standard of individual local category specialists
                                                                                can be offered and purchased worldwide.

                                                                                This is possible due to our unique business model in cooperation with one of the
                                                                                world’s largest media giants, the Epoch Media Group. Today, we already reach
                                                                                many millions of individual customers (Unique Users) in up to 35 countries
                                                                                worldwide in the prelaunch phase and have an advertising budget of more than
                                                                                € 500,000,000 at our free disposal, which we can use to address these Unique
                                                                                Users for self-marketing or for global product launches by suppliers.




 17                                                                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 19 of 56

The market

 The advantage of online trading


 For customers                                                         For manufacturers
  Wide range of products and direct access to alternatives             Saves exhibition space
  eCommerce is possible anywhere at any time                           Saves exhibition space
  eCommerce does not adhere to any opening times                       Trading possible 24 hours a day

  Orders for “embarrassing” products can be placed anonymously         Saves expensive sales staff and presentation costs


  Prices can be directly compared                                      Cut-the-middle-man strategies are possible
  Independent product reviews can be found quickly                     The competition forces a manufacturer to get involved in
                                                                         eCommerce
  The purchase process is quicker (no searching for a parking spot)    More customers and potential customers can be addressed


  Products that are not locally available can be found online but      Target groups can be precisely defined
   not offline


  Online products are mostly cheaper than offline products             Long-term customer contact
  Customers do not have to carry or transport the products             Customer behavior can be analyzed
   themselves




 18                                                                                     ©2018 GERMANTOM INTERNATIONAL GmbH
                             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 20 of 56

The market

 Market opportunities and risks
 A realistic example:

 A manufacturer develops a cosmetic cream that shows unique results in treating irritated skin. The customers are delighted.
 Similar products have not yet been developed by the competition. The manufacturer can’t patent the product, but can
 only protect the product name. The manufacturer now has to market the product as quickly as possible to make the most
 of its first-mover advantage before the financially-sound competition drives the developed product out of the market. All
 sales channels must be used quickly and effectively.

 However, the cost of marketing would pose an obstacle to the manufacturer. The manufacturer would have to invest heavily
 in brand building and distribution before it can achieve any success or generate its first sales. In the worst case, initial success
 would spark direct competition and before the manufacturer even reaches the break-even point, it would already have
 been cut out of the market.

 As Amazon has enabled products to be sold to millions of customers, the cosmetics manufacturer chose Amazon as the
 first distribution channel. The sales figures rose dramatically although it was only one among thousands of cosmetic
 suppliers. Via Amazon, the manufacturer managed to generate sales of € 150,000.00 in the first year. In the second year,
 this figure even rose to € 500,000. In the third year, sales dropped to € 300,000.00.

 The reason for the drop in sales was that other cosmetics manufacturers started engaging in direct competition.
 The manufacturer had the choice of either investing heavily in marketing, expanding sales channels to address markets other
 than the German market or to give way to the competition. In light of the financial risk, the manufacturer decided not to
 pursue any new sales channels, but merely to expand its range of products.

 With GERMANTOM as partner, the manufacturer would not have been exposed to any in-platform competition. On the
 contrary, GERMANTOM would even have helped the manufacturer grow as it would have been advertised excessively, its
 products would have been mentioned in press articles across the globe, and the manufacturer could have directly
 tapped other markets in 35 countries and strengthened its brand. The manufacturer could also have generated brand
 awareness among up to 300 million people.
 Although Amazon reaches millions of people, a similar success there would have been unlikely as the manufacturer would
 only have appeared in a specific category and only in in its own country as one of many cosmetics suppliers.



 19                                                                                          ©2018 GERMANTOM INTERNATIONAL GmbH
               Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 21 of 56



WE ARE READY




                          THE COMPETITION
20                                                                 ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 22 of 56

The competition

 One out of a million, yet still totally different


 Unlike the 10 major globally operating online shops, GERMANTOM targets the respective markets by offering not merely a massive
 range of products, but high-quality products and absolutely new products of which there are only a few in your respective product
 category.

 In comparison to AMAZON or ALIBABA, where many similar products from a wide range of retailers for a single manufacturer
 are in strong competition with each other, and both the price and image curves flatten out, GERMANTOM offers
 manufacturers from Europe entry to US or Asian markets, for example, at low cost.

 The manufacturer doesn’t need its own online shop, doesn’t have to invest heavily in marketing, can keep its prices and image
 stable without any in-platform competition and profits additionally from GERMANTOM’s partner and distribution network.

 If a Unique User finds out about an exclusive item of a manufacturer (thanks to the efforts and advertising campaigns of
 GERMANTOM) which is (only partly) sold on GERMANTOM and searches for this item in the online store, they will find the item
 among a few products of similar value and similar exclusivity from other manufacturers that are listed with GERMANTOM.

 When searching for, for example, a luxury brand-name handbag, this prevents such items being offered beside and being
 compared with fakes/copies or no-name products. For the customer, this means a more exclusive shopping experience, and,
 for the seller, protection of the product’s reputation in an exclusive environment and less competition within the respective
 product category.

 GERMANTOM gives new products in particular the opportunity to expand their market quickly and at no cost. Manufacturers
 of new products can also dramatically boost their brand image with GERMANTOM due to being listed with established high-
 end brands.




 21                                                                                     ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 23 of 56

The competition

 The competition against which we measure ourselves


 When analyzing the competition, the fact that GERMANTOM’s business model is unique and not yet available in this form in
 eCommerce must be taken into account.

 eCommerce is basically swamped with competition and the number of rivals with whom GT would like to compete in the
 individual markets wouldn’t fit on this paper. Nevertheless, a few companies are listed below against whom GT would like to
 measure itself in terms of success:

 Globally operating:                                            Only operating in Europe, specifically in Germany:


                        Established:         1995                                          Established:           2011
                        Headquarters:        USA                                           Headquarters:          Germany
                        Revenue:             US$8.8billion                                 Revenue:               €219million
                        Employees:           11,600                                        Employees:             1,500


                        Established:         1999                                          Established:           1949
                        Headquarters:        China                                         Headquarters:          Germany
                        Revenue:             US$22.99billion                               Revenue:               €12.5billion
                        Employees:           50,000                                        Employees:             49,900


                        Established:         1994                                          Established:           2008
                        Headquarters:        USA                                           Headquarters:          Germany
                        Revenue:             US$177.99billion                              Revenue:               €3.64billion
                        Employees:           566,000                                       Employees:             13,218




 22                                                                                     ©2018 GERMANTOM INTERNATIONAL GmbH
                                   Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 24 of 56

The competition

 Position of the competition
                                   eBay               Amazon          Otto            Zalando           Westwing         GERMANTOM

      Internationally operating    Yes                Yes             to a limited    No                no               yes
                                                                      extent
      Primarily offers specific    No                 No              no              Yes               Yes              No
      product categories

      Drop-shipping                Yes                Yes/no          Yes             No                Yes              Yes

      Product quality              Cheap-premium      Cheap-premium   Cheap-premium   Mainly premium    Premium only     Premium only

      # products in category       Very high          Very high       High            High              low              low
      Active product advertising   No                 No              Yes             No                partly           Yes

      Marketing support            No                 No              Yes             No                yes              Yes
      Own warehouse and            No                 Yes             Yes             Yes               yes              To a limited extent
      dispatch centers

      Copycats present             Yes                Yes             No              No                No               No

      Marketer is familiar with    Yes                Yes             to a limited    No                no               yes
      products                                                        extent
      Premium and cheap            Yes                Yes             Yes             Yes               No               No
      products in the same
      category
      Image improvement through    No                 No              No              No                Yes              Yes
      the platform

      Listing fees                 Yes                Yes             Partly          Partly            No               No
      Offline stores exist         No                 No              No              No                Yes              No
      Advantage of the platform    Everything can     Similar to      Wide reach.     Wide reach.       Wide reach.      Wide reach. Top
                                   be offered. Wide   eBay. Better    Good image.     Good image.       Top image.       image.
                                   reach              image.          Top prices      Top prices        Top prices       Top prices
                                                      Fast shipping                                                      International




 23                                                                                                 ©2018 GERMANTOM INTERNATIONAL GmbH
                             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 25 of 56

The competition
      Disadvantages of the   Copycats,       Copycats,       Small           Small margin,     Small            Brand awareness still
      platform               strong          strong          margin, small   small platform,   margin, small    quite low
                             competition,    competition,    platform,       only in Germany   platform,
                             loss of image   loss of image   only in                           only in
                                                             Germany                           Germany




 24                                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 26 of 56

The competition

 GERMANTOM’s competitive advantage


 In eCommerce, the biggest difference between the platforms lies in whether or not they are multinational platforms or have
 preferential category-specific products.

 eBay, for example, operates on the global market and has an enormous repertoire
 of all sorts of products. The same goes for Amazon.

 Otto also has an extremely large repertoire. However, this is not as massive as Amazon or eBay. Their prices, which are
 usually extremely competitive, stand out more. Otto is not represented on a multinational level.

 Zalando adheres to one specific product category - clothing. Marketing is limited to Germany, Austria and Switzerland.


 GERMANTOM is a mixture of the advantages of various platform factors.

 1.   Products are advertised worldwide
 2.   GERMANTOM is not a category specialist
 3.   There are a limited number of products in each category.
 4.   All products are premium
 5.   Product prices range between competitive and fair


 The mixture allows GERMANTOM to combine the advantages of the individual platforms and to eliminate the disadvantages as
 much as possible. Our goal is to be on an equal footing with the 10 major online stores by 2022.




 25                                                                                       ©2018 GERMANTOM INTERNATIONAL GmbH
               Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 27 of 56



Opportunity & risks




                               SWOT analysis
25                                                                 ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 28 of 56

SWOT analysis

 Status quo



      Strengths:                                                Weaknesses:

      •
      •
      •
          Wide media reach
          Low capital requirement
          Strong partners
                                                 S              • Stiff competition
                                                                • Low brand awareness
                                                                • Requires great effort
      •   Unique business model
      •   Globally operating
      •   Not easy to copy



                                                                                                                       W
      Opportunities:                                            Risks:

      • Massive market
      • Massive growth
      • Massive sales
                                               O                •
                                                                •
                                                                    eBay, Amazon & co. copy GT’s business model
                                                                    Customs and trade barriers
                                                                •   Not enough listings
                                                                •   Fraud with regard to goods or payment by
                                                                    customers or suppliers




                                                                                                                       T
 26                                                                               ©2018 GERMANTOM INTERNATIONAL GmbH
             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 29 of 56



ALL THAT COUNTS




                               FINANCIALS
27                                                               ©2018 GERMANTOM INTERNATIONAL GmbH
                               Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 30 of 56

Financials

 Financial planning and earnings expectations

 Foreword:

 GERMANTOM holds extensive free advertising rights worth millions with the Epoch Media Group. These
 advertising rights make it possible for GERMANTOM to reach millions of people worldwide digitally.
 The Epoch Media Group receives 50% of the EBIT generated by GERMANTOM through its activities.

 As the Epoch Media Group has a number of digital media in various countries and different user rates in each country,
 GERMANTOM focuses initially on the strongest media channels for the major markets. For GERMANTOM, EMG’s largest and
 most influential advertising channels are:

 Approx. 113 million digital              Approx. 112 million Facebook followers:          Approx. 102 million TV potential
 audience:                                                                                 viewers:
 1. NTD                                   1. NTD Television                                1. The Epoch Times
 2. DJY                                   2. NTD Live                                      2. NTDTV
 3. EET                                   3. NTD Inspired
 4. E-NTD                                 4. NTD News
 5. Vietnamese ET                         5. Taste Life
 6. La Gran Epoca                         6. Epoch Times
 7. Die Neue Epoche                       7. Beauty within
 8. ET France                             8. +9 further channels

 With the launch of GT on June 15, 2018, it will initially enter the German, French, Spanish and UK markets with the categories
 cosmetics, watches, jewelry and china.

 In the further course, at least one product category is to follow every two months.
 The markets for product categories are to be expanded every three months.

 Please take into account that financial planning and earnings expectations are based on projections and estimates. Despite
 ideal conditions, setbacks that were initially unforeseen may be encountered during the launch phase. All numbers and data
 have been drawn up to the best of our knowledge and ability.


 28                                                                                       ©2018 GERMANTOM INTERNATIONAL GmbH
                                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 31 of 56

Financials

  Overview of EMG’s global media range per month

  The following table shows EMG’s world largest media networks in the digital audience sector and their Unique Users in the
  most important countries. Other media networks are available within EMG, but these are limited to specific markets that are
  not yet taken into account. GT relies initially on the 113.3 million listed Unique Users for a professional launch. A further 112
  million informed Facebook followers complete the advertising network for GERMANTOM. The table forms the conservative
  basis for the financial and earnings strategies.

 Medium                           NTD                         DJY                          EET                          E-NTD                    Country Medium*              Total amount

                          Uniques       Views       Uniques          Views       Uniques          Views       Uniques           Views        Uniques         Views        Uniques        Views        Inhabitants     Reach
 North America
 USA                       1,411,665    5,041,630     2,022,023     8,285,018    12,842,711     27,270,761     10,887,325     23,760,086               0             0    27,163,724    64,357,495    325,000,000      8.36%
 Canada                       37,642      392,723       191,268     1,099,350     1,540,160      3,240,599      1,747,093      3,846,564               0             0     3,516,163     8,579,236     36,290,000      9.69%
 Asia
 Taiwan                      447,721    1,257,687     7,277,786     21,252,897         50,737       101,326          53,962        167,136              0             0     7,830,206    22,779,046      23,550,000    33.25%
 Hong Kong                   102,617      439,841     1,114,641      3,424,046        219,105        56,696         207,703        630,903              0             0     1,644,066     4,551,486       7,347,000    22.38%
 Macau                         7,557       37,828        97,154        285,665         24,287        61,198          26,743         83,287              0             0       155,741       467,978         612,167    25.44%
 Japan                        41,227       29,465       206,181        853,932        174,409        37,086         127,832         29,988              0             0       549,649       950,471     127,000,000     0.43%
 South Korea                   9,821       74,678        33,328         16,875         23,316        49,109          53,471        101,701              0             0       119,936       242,363      51,250,000     0.23%
 Singapore                    31,127      171,687       362,542      1,266,213        574,631     1,464,840         552,547      1,353,891              0             0     1,520,847     4,256,631       5,607,000    27.12%
 Malaysia                     28,163       96,303     1,434,360      4,615,215      1,086,492     2,624,396       1,284,715      3,863,224              0             0     3,833,730    11,199,138      31,190,000    12.29%
 Vietnam                       4,256       25,527        37,718        116,259         11,463        22,746          12,073          2,821     35,994,082   129,803,386    36,059,592   129,970,739      92,700,000    38.90%
 Philippines                   7,395       33,190        44,641         15,611      3,058,712     7,764,027       2,908,265      6,951,910              0             0     6,019,013    14,764,738     103,300,000     5.83%
 India                         3,114       18,543        16,355         69,771      2,619,270     4,938,630       3,513,773      6,771,156              0             0     6,152,512    11,798,100   1,324,000,000     0.46%
 Oceania
 Australia                   28,071     231,695       154,102        820,561        1,783,528    3,975,191        1,524,381      3,657,670             0             0      3,490,082    8,685,117     24,130,000     14.46%
 New Zealand                  6,328      63,700        26,173        156,235          478,822    1,157,534          372,527        934,792             0             0        883,850    2,312,261      4,693,000     18.83%
 Europe
 UK                           20,911     131,231        95,907         424,409      2,530,843     5,239,094       2,412,375      5,231,808              0             0     5,060,036    11,026,542      65,640,000     7.71%
 Germany                      13,235      99,587        50,477         270,866        176,410       314,943         143,727        263,900      4,199,151    15,000,000     4,583,000    15,949,296      82,670,000     5.54%
 France                       10,856      99,596        35,402         175,619         46,845        74,743          36,799         59,293      6,170,098                   6,300,000       409,251      66,900,000     9.42%
 Netherlands                   7,013      51,263        24,681         130,082        825,763     1,713,808         476,994      1,025,737              0             0     1,334,451     2,920,890      17,020,000     7.84%
 Italy                         4,088      32,220        14,214          64,090         19,770        33,212          20,478         35,269              0             0        58,550       164,791      60,600,000     0.10%
 Spain                         3,140      24,883        12,275          61,038         88,865       182,324          31,920         59,251      6,803,800    13,301,116     6,940,000    13,628,612      46,560,000    14.91%
 Sweden                        1,469      16,954         6,213          41,894        655,013     1,562,290         453,871      1,124,592                                  1,116,566     2,745,730       9,903,000    11.28%
 Total:                    2,227,416    8,370,231    13,257,441     43,445,646     28,831,152    61,884,553      26,848,574     59,954,979     53,167,131   158,104,502   124,331,714   331,759,911   2,505,962,167     4.96%


* Country medium lists the four most important national media outlets. These are DE = Die Neue Epoche, FR = Epoch Times France, ES = La Gran Epoca, VT = Vietnamese ET. The global traffic on
the country medium is cited. Version: March 2018, source: Media data from the Epoch Media Group (http://onlinemedia.epochtimes.com/2018/03/feb-2018-traffic/)




 29                                                                                                                                                         ©2018 GERMANTOM INTERNATIONAL GmbH
                               Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 32 of 56

Financials

  Global Facebook followers per month


 EMG social media channels are helpful to GERMANTOM in acquiring a solid digital audience.

 EMG has over 113.29 million social media followers around the world: a good audience for promoting GERMANTOM and its
 products. Below is a list of channels with their respective number of Facebook followers.




 NTD Television   NTD Life         Inspired      NTD News      Taste Life     Epoch Times     Beauty Within     NTD
 followers:       followers:       followers:    followers:    followers:     followers:      followers:        Canada
                                                                                                                followers:
 27,000,000       16,000,000       12,000,000     4,900,000     8,400,000     5,000,000       1,200,000          714,734




funniest          NTD India        NTD Korea     DKN TV        Hallyu World   DJY News        NTD China         NTD Australia
followers:        followers:       followers:    followers:    followers:     followers:      followers:        followers:
7,800,000         11,000,000       1,100,000     11,000,000    3,200,000       2,700,000       175,342           1,100,000



 30                                                                                  ©2018 GERMANTOM INTERNATIONAL GmbH
                             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 33 of 56

Financials

 Launch, market & product expansion


 Country                               No. of inhabitants        EMG unique users                     Anticipated unique users
                                                                           (Digital)            (Digital, TV, social networks)


 Germany                                     82,670,000                    4,583,000                                 7,300,000
 UK                                          65,640,000                    5,060,036                                 6,800,000
 Spain                                       46,560,000                    6,940,000                                 8,900,000
 France                                      66,900,000                    6,300,000                                  8,200,000


 Business operations will launch on 15 June 2018 in Germany, England, Spain and France. Given the geographical proximity,
 straightforward trade routes and relative lack of customs regulations, GERMANTOM is primarily focusing on Europe for its
 launch. Business operations will be rolled out in other markets three months after the initial launch.

 Due to the high number of unique users in relation to the number of inhabitants, further target markets include in particular:

                                           + Vietnam (<36 million unique users)
                                           + Taiwan (<7.8 million unique users)
                                           + Singapore (<1.52 million unique users)
                                           + Malaysia (<3.8 million unique users)
                                           + USA (<27 million unique users)




 !
         Market expansion into Asia, particularly Vietnam, is planned for October, introducing the additional category of Wine &
         Spirits. Negotiations are already underway with partners and suppliers such as Schenk GmbH and Mack & Schüle AG for
         this market and category. The category of Wine & Spirits will also be offered in Europe in November 2018. As a result of the
         huge market volume and strong partnerships, a dedicated shop will be created for the Wine & Spirits category if
         necessary.



 31                                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                                      Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 34 of 56

Financials

 Purchase value and margin in specific categories


 By the end of 2019, GERMANTOM's main business will consist of cosmetics, jewelry, fashion, china and spirits. Further categories
 will follow in business operations, but are not taken into account in the financial planning.

 The following conservative estimates will be used for this purpose:

 Category data:

 Category                           Cosmetics                Jewelry                  China                   Spirits                    Wine

 Ø Value of goods per               €75.0                    €800                     €210                    €30.0                      €13.0
 order in €
 Ø Profit margin                    €25.0 (33%)              €280 (35%)               €73.50 (35%)            €5.4 (18%)                 €3.0 (23%)



 Market launch data
 Country               Inhabitants          EMG                Market size          Market size        Market size         Market size          Market size
                                            Uniques            Cosmetics*           Jewelry*           China*              Spirits*             Wine*


 Germany                  82,670,000           4,583,000           13.56 billion       10.1 billion              n.a.          5.34 billion          7.24 billion
 UK                       65,640,000           5,060,036            11.3 billion        9.4 billion              n.a.           6.3 billion          8.32 billion
 Spain                    46,560,000           6,940,000            6.85 billion        4.1 billion              n.a.          3.83 billion          3.12 billion
 France                   66,900,000           6,300,000            11.52 billion       8.07 billion           n.a.              7.3 billion        13.05 billion
 Vietnam                 92,700,000 (**) 36,059,592                 1.47 billion        n.a.                   n.a.              1.23 billion       0.25 billion


  *Source: Statista.com
  (**) Translator’s note: A “0” was missing in the original document.


 32                                                                                                                     ©2018 GERMANTOM INTERNATIONAL GmbH
                              Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 35 of 56

Financials

 Launch partners for specific categories, prices & margins
 1. Cosmetics: (Anticipated value of goods purchased per order: €75, margin 50%-75%)

 Chris Farrell Cosmetics – (https://www.chris-farrell.com)
        Exclusive cosmetics. Price range: €10 - €169
 Dr. Severin – (https://www.drseverin.com)
        Exclusive cosmetics. Price range: €10 - €100

 2. Jewelry: (Anticipated value of goods purchased per order: €2,000, margin 35-50%)

 Staudt Watches – (http://www.staudtwatches.com)
       Exclusive watches. Price range: €1,500 – €4,500
 Shorokhoff Watches – (http://www.alexander-shorokhoff.de)
       Exclusive watches. Price range: €1,125 - €9,850
 Laimer Watches – (www.laimer.bz)
       Fashion watches. Price range: €84.90 - €249.90
 Coco Bont – (https://cocobont.com)
      Jewelry & fashion. Price range €11.00-€495.90

 3. China (Anticipated value of goods purchased per order €210, margin 35%)

 Mantwill Manufaktur – (https://mantwill-porzellan.de)
      Exclusive china. Price range: €22.90 - €69.90

 +++ The following category is under negotiation; to be launched late in the year!:

 4. Spirits (Anticipated value of goods purchased per order €30, margin 18%)
 5. Wine (Anticipated value of goods purchased per order €78, margin 24%)

 Schenk GmbH – (http://www.schenk-weine.de)
      Wine & spirits
 Mack & Schüle AG - (https://www.mack-schuehle.de)
      Wine & spirits
 33                                                                                    ©2018 GERMANTOM INTERNATIONAL GmbH
                                                     Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 36 of 56

Financials

 Financial overview 2018 – Europe (***)
                                                          Jan 18         Feb 18         Mar 18        Apr 18         May 18        June 18       July 18        Aug 18        Sept 18       Oct 18         Nov 18        Dec 18        Cumulative 2018:
  Equity                                                      €527,000      €427,000       €327,000      €227,000       €127,000        €27,000        €60,680       €65,688       €23,538       €47,358      €147,353      €363,026
  Costs                       Wages & salaries                  €80,000        €80,000       €80,000        €80,000       €80,000       € 90,000       € 90,000      € 90,000      € 95,000      € 95,000       € 95,000      € 95,000       € 1,050,000
                              Vehicle & travel costs             € 5,000        € 5,000       € 5,000        € 5,000       € 5,000       € 7,000        € 7,000       € 7,000       € 7,000        € 7,000       € 7,000       € 7,000          € 74,000
                              Telecoms costs                     € 1,000        € 1,000       € 1,000        € 1,000       € 1,000       € 1,000        € 1,000       € 1,000       € 1,000        € 1,000       € 1,000       € 1,000          € 12,000
                              Tax advisor                          € 700          € 700         € 700          € 700         € 700         € 700          € 700         € 700         € 700          € 700         € 700         € 700            € 8,400
                              Electricity                          € 300          € 300         € 300          € 300         € 300         € 300          € 300         € 300         € 300          € 300         € 300         € 300            € 3,600
                              Software + office                  € 1,000        € 1,000       € 1,000        € 1,000       € 1,000       € 1,000        € 1,000       € 1,000       € 1,000        € 1,000       € 1,000       € 1,000          € 12,000
                              materials
                              Rent + utilities                   € 4,000            € 4,000             € 4,000             € 4,000             € 4,000             € 7,000               € 7,000             € 7,000             € 7,000              € 7,000             € 7,000          € 7,000              € 69,000
                              Other costs                        € 8,000            € 8,000             € 8,000             € 8,000             € 8,000             € 8,000               € 8,000             € 8,000             € 8,000              € 8,000             € 8,000          € 8,000              € 96,000
                              Total costs:                    € 100,000          € 100,000           € 100,000           € 100,000           € 100,000           € 115,000             € 115,000           € 115,000           € 120,000            € 120,000           € 120,000        € 120,000            € 1,325,000
  Revenue Europe                                          Jan 18              Feb 18              Mar 18              Apr 18              May 18              June 18              July 18              Aug 18              Sept 18              Oct 18              Nov 18           Dec 18            Cumulative 2018:
  Category: Alcohol
  (Growth 10% per month)      No. of customers                           0                   0                   0                   0                   0                    0                    0                   0                    0                   0           1,000            2778                    3778
                              No. of wine bottles                        0                   0                   0                   0                   0                    0                    0                   0                    0                   0           6,000           16,668                 22,668
                              Price bottle of wine                      €0                  €0                  €0                  €0                  €0                   €0                   €0                  €0                   €0                  €0            € 13             € 13
                              Sales                                     €0                  €0                  €0                  €0                  €0                   €0                   €0                  €0                   €0                  €0        € 78,000        € 216,684              € 294,684
  (average €3 per bottle)     Margin                                    €0                  €0                  €0                  €0                  €0                   €0                   €0                  €0                   €0                  €0        € 18,000         € 50,004               € 68,004

                              No. of customers                            0                   0                   0                   0                   0                    0                    0                   0                    0                   0          1,000            1,300                  2,300
  (Growth 10% per month)      No. of bottles of spirits                   1                   1                   1                   1                   1                    1                    1                   1                    1                   1              1                1
                              Price bottle of spirits                  € 30                € 30                € 30                € 30                € 30                 € 30                 € 30                € 30                 € 30                € 30           € 30             € 30
                              Sales                                     €0                  €0                  €0                  €0                  €0                   €0                   €0                  €0                   €0                  €0        € 30,000         € 39,000               € 69,000
                              Margin                                    €0                  €0                  €0                  €0                  €0                   €0                   €0                  €0                   €0                  €0         € 5,400          € 7,020               € 12,420
  (18% of sales)

  (Growth 10% per month)      No. of customers                            0                   0                   0                   0                   0                    0                    0                   0                    0                   0           2,000            2,200                 4,200
  (12 bottles per customer)   No. bottles of beer                         0                   0                   0                   0                   0                    0                    0                   0                    0                   0          24,000           26,400                50,400
                              Price bottle of beer                 -     €             -     €             -     €             -     €             -     €              -     €              -     €             -     €              -     €             -     €              €1               €1
                              Sales                                -     €             -     €             -     €             -     €             -     €              -     €              -     €             -     €              -     €             -     €        € 31,200         € 34,320               € 65,520
  (18% of sales) Category:    Margin                               -     €             -     €             -     €             -     €             -     €              -     €              -     €             -     €              -     €             -     €         € 5,616          € 6,178               € 11,794
  Cosmetics(Growth 10% per
  month)                      No. of customers:                          0                   0                   0                   0                   0              1,000                1,500               1,500                4,000               4,500               5,000            10,000              27,500
                              Value of goods per                        €0                  €0                  €0                  €0                  €0               € 75                 € 75                € 75                 € 75                € 75                € 75              € 75
                              customer:
  (average 33%) Category:     Sales                                -     €             -     €             -     €             -     €             -     €        € 75,000            € 112,500            € 112,500           € 300,000            € 337,500          € 375,000         € 750,000            € 2,062,500
  Jewelry (Growth 10% per     Margin                               -     €             -     €             -     €             -     €             -     €        € 25,000             € 37,500             € 37,500           € 100,000            € 112,500          € 125,000         € 250,000              € 687,500
  month)                      No. of customers:                          0                   0                   0                   0                   0                  8                   13                 100                  125                 200                 250               625               1,320
                              Value of goods per                        €0                  €0                  €0                  €0                  €0              € 800                € 800               € 800                € 800               € 800               € 800             € 800
                              customer:
  (average 35%) Category:     Sales                                     €0                  €0                  €0                  €0                  €0          € 6,000             € 10,000            €80,000            € 100,000            € 160,000           € 200,000        € 500,000            € 1,056,000
  China(Growth 10% per        Margin                                    €0                  €0                  €0                  €0                  €0          € 2,100              € 3,500            € 28,000            € 35,000             € 56,000            € 70,000        € 175,000              € 369,600
  month)                      No. of customers:                          0                   0                   0                   0                   0                  3                    5                 100                  120                 150                 170               200                 748
                              Value of goods per                        €0                  €0                  €0                  €0                  €0              € 210                € 210               € 210                € 210               € 210               € 210             € 210
                              customer:
  (average 35%)               Sales                                -     €             -     €             -     €             -     €             -     €              € 630            € 1,050            € 21,000            € 25,200             € 31,500            € 35,700         € 42,000             € 157,080
                              Margin                               -     €             -     €             -     €             -     €             -     €              € 221              € 368             € 7,350             € 8,820             € 11,025            € 12,495         € 14,700              € 54,978
  Total sales Europe          Per month                            -     €             -     €             -     €             -     €             -     €        € 81,630            € 123,550           € 213,500            € 425,200            € 529,000           € 749,900      € 1,582,004            € 3,704,784
  Total margin Europe         Per month                            -     €             -     €             -     €             -     €             -     €        € 27,321             € 41,368            € 72,850            € 143,820            € 179,525           € 236,511        € 502,902            € 1,204,296




 34                                                                                                                                                                                                                         ©2018 GERMANTOM INTERNATIONAL GmbH
                                                       Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 37 of 56

Financials

   Financial overview 2018 – Asia
Revenue Asia                                            Jan 18            Feb 18             Mar 18             Apr 18            May 18            June 18            July 18            Aug 18            Sept 18            Oct 18            Nov 18           Dec 18           Cumulative 2018:
Category: Alcohol
(Growth 10% per month)       No. of customers                         0                  0                  0                 0                 0                  0                  0                 0                  0                 0             556            2,778                 3,334
                             No. bottles of wine                      0                  0                  0                 0                 0                  0                  0                 0                  0                 0           3,336           16,668
                             Price bottle of wine                -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €            € 13             € 13
                             Sales                               -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €        € 43,368        € 216,684             € 260,052
(average €3 per bottle)      Margin                              -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €        € 10,008         € 50,004              € 60,012

(Growth 10% per month)       No. of customers                         0                  0                  0                 0                 0                  0                  0                 0                  0                 0           3,000            3,300                 6,300
                             No. bottles of spirits                   0                  0                  0                 0                 0                  0                  0                 0                  0                 0               1                1
                             Price bottle of spirits             -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €            € 30             € 30
                             Sales                               -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €        € 90,000         € 99,000             € 189,000
(18% of sales)               Margin                              -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €        € 16,200         € 17,820              € 34,020

(Growth 10% per month) (12   No. of customers                         0                  0                  0                 0                 0                  0                  0                 0                  0                 0           2,000            2,200                 4,200
bottles per customer)        No. bottles of beer                      0                  0                  0                 0                 0                  0                  0                 0                  0                 0          24000            26400
                             Price bottle of beer                -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €              €1               €1
                             Sales                               -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €        € 31,200         € 34,320              € 65,520
(18% of sales)               Margin                              -   €             -    €             -    €             -   €             -   €              -   €              -   €             -   €              -   €             -   €         € 5,616          € 6,178              € 11,794
Category: Cosmetics
                             No. of customers:                        0                 0                   0                 0                 0                  0                  0                 0                  0            1,000             1,500            3,000                5,500
                             Value of goods per                      €0                €0                  €0                €0                €0                 €0                 €0                €0                 €0             € 75              € 75             € 75
                             customer:
                             Sales                               -    €            -    €             -    €             -    €            -    €             -    €             -    €            -    €             -    €        € 75,000        € 112,500        € 225,000              € 412,500
                             Margin                              -    €            -    €             -    €             -    €            -    €             -    €             -    €            -    €             -    €        € 25,000         € 37,500         € 75,000              € 137,500
Category: Jewelry
(Growth 10% per month)       No. of customers:                       0                 0                  0                  0                 0                  0                  0                 0                  0                50               100              375                  525
                             Value of goods per                  € 800             € 800              € 800              € 800             € 800              € 800              € 800             € 800              € 800             € 800             € 800            € 800
                             customer:
(average 35%)                Sales                                   -€                -€             -€                     -€                -€                 -€                 -€                -€                 -€       € 40,000          €80,000         € 300,000             € 420,000
                             Margin                                  -€                -€             -€                     -€                -€                 -€                 -€                -€                 -€       € 14,000          € 28,000        € 105,000             € 147,000
 Category: China
(Growth 10% per month)       No. of customers:                        0                 0                   0                 0                 0                 0                  0                 0                  0                20                25               50                   95
                             Value of goods per                      €0                €0                  €0                €0                €0             € 210              € 210             € 210              € 210             € 210             € 210            € 210
                             customer:
(average 35%)                Sales                               -    €            -    €             -     €            -    €            -    €                 -€                 -€                -€                 -€        € 4,200            € 5,250        € 10,500              € 19,950
                             Margin                              -    €            -    €             -     €            -    €            -    €                 -€                 -€                -€                 -€        € 1,470            € 1,838         € 3,675                € 6,983
                             Per month                               €0                €0                  €0                €0                €0                 €0                 €0                €0                 €0      € 119,200          € 362,318       € 885,504           € 1,367,022
Total sales Asia Total
                             Per month                               €0                €0                  €0                €0                €0                 €0                 €0                €0                 €0       € 40,470           € 99,162       € 257,677             € 397,308
margin Asia

Total sales GT               Per month                            -€                -€              -€                    -€                -€          € 81,630           € 123,550         € 213,500          € 425,200          € 648,200       € 1,112,218      € 2,467,508           € 5,071,806
Total margin GT              Per month                            -€                -€              -€                    -€                -€          € 27,321            € 41,368          € 72,850          € 143,820          € 219,995         € 335,673        € 760,578           € 1,601,604
Capital increase:            Per month                            -€                -€              -€                    -€                -€                -€           € 200,000                -€                 -€                 -€                -€               -€             € 200,000
Running costs                Per month                      € 100,000         € 100,000         € 100,000           € 100,000         € 100,000         € 115,000           € 115,000         € 115,000          € 120,000          € 120,000         € 120,000        € 120,000           € 1,325,000
Profit/Loss                  Per month                      € 100,000         € 100,000         € 100,000           € 100,000         € 100,000          € 87,680           € 126,368          € 42,150           € 23,820           € 99,995         € 215,673        € 640,578             € 476,604




  35                                                                                                                                                                                                    ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 38 of 56

Financials

 Financial overview 2018


 GERMANTOM launches business operations in European countries in June 2018. It will move into
 the Vietnamese market in late 2018.
 A capital increase of approx. TE200 by existing shareholders takes place in the middle of the year.
 The company expects to break even in November 2018. Revenues will then cover running costs.
 Despite a huge initial investment, GERMANTOM anticipates a profit of around TE400 at the end of the year.




                                                                                                             Equity

                                                                                                             Sales

                                                                                                             Costs

                                                                                                             Profit




 36                                                                                    ©2018 GERMANTOM INTERNATIONAL GmbH
                                                         Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 39 of 56

Financials

  Financial overview 2019 – Europe
                                                               Jan 19         Feb 19        Mar 19          Apr 19        May 19          June 19          July 19         Aug 19          Sept 19           Oct 19        Nov 19          Dec 19 Cumulative 2019:
Equity                                                   € 1,003,604      € 476,604    € 1,756,907    € 1,348,237     € 2,805,207     € 2,573,467     € 4,248,580     € 4,282,725      € 6,304,111     € 6,783,696    € 9,385,419    € 10,629,871
Costs                        Wages & salaries              € 100,000      € 100,000      € 103,000      € 103,000       € 103,000       € 110,000       € 110,000       € 110,000        € 110,000       € 110,000      € 110,000       € 110,000      € 1,279,000
                             Vehicle & travel costs           € 7,000        € 7,000        € 7,000        € 7,000         € 7,000         € 7,000         € 7,000         € 7,000          € 7,000         € 7,000        € 7,000         € 7,000        € 84,000
                             Telecoms costs                   € 1,000        € 1,000        € 1,000        € 1,000         € 1,000         € 1,000         € 1,000         € 1,000          € 1,000         € 1,000        € 1,000         € 1,000        € 12,000
                             Tax advisor                        € 700          € 700          € 700          € 700           € 700           € 700           € 700           € 700            € 700           € 700          € 700           € 700          € 8,400
                             Electricity                        € 300          € 300          € 300          € 300           € 300           € 300           € 300           € 300            € 300           € 300          € 300           € 300          € 3,600
                             Software + office                € 4,000        € 4,000        € 4,000        € 4,000         € 4,000         € 4,000         € 4,000         € 4,000          € 4,000         € 4,000        € 4,000         € 4,000        € 48,000
                             materials
                             Rent + utilities                 € 7,000        € 7,000        € 7,000        € 7,000        € 7,000         € 7,000         € 7,000         € 7,000          € 7,000         € 7,000         € 7,000        € 7,000          € 84,000
                             Other costs                    € 10,000       € 10,000       € 10,000       € 10,000       € 10,000        € 10,000        € 10,000        € 10,000         € 10,000        € 10,000        € 10,000       € 10,000          € 120,000
                             Total costs:                  € 130,000      € 130,000      € 133,000      € 133,000      € 133,000       € 140,000       € 140,000       € 140,000        € 140,000       € 140,000       € 140,000      € 140,000        € 1,639,000

Revenue Europe                                                Jan 19         Feb 19        Mar 19          Apr 19         May 19          June 19         July 19         Aug 19           Sept 19          Oct 19         Nov 19         Dec 19 Cumulative 2019:
Category: Alcohol
(Growth 10% per month)       No. of customers                  3,200          3,520          5,000          5,500           6,050           6,655           7,321           8,053            8,858           9,744         10,718          11,790           86,407
                             No. of wine bottles              19,200         21,120         30,000         33,000          36,300          39,930          43,923          48,315           53,147          58,462         64,308          70,738          518,443
                             Price bottle of wine              € 13           € 13           € 13           € 13            € 13            € 13            € 13            € 13             € 13            € 13           € 13            € 13
                             Sales                        € 249,600      € 274,560      € 390,000      € 429,000       € 471,900       € 519,090       € 570,999       € 628,099        € 690,909       € 760,000      € 836,000       € 919,600       € 6,739,756
(average €3 per bottle)      Margin                        € 57,600       € 63,360       € 90,000       € 99,000       € 108,900       € 119,790       € 131,769       € 144,946        € 159,440       € 175,385      € 192,923       € 212,215       € 1,555,328

(Growth 10% per month)       No. of customers                  1,500          1,650          5,000          5,500           6,050           6,655           7,321           8,053            8,858           9,744         10,718          11,790            82,837
                             No. of bottles of spirits             1              1              1              1               1               1               1               1                1               1              1               1
                             Price bottle of spirits            € 30           € 30           € 30           € 30            € 30            € 30            € 30            € 30             € 30            € 30           € 30            € 30
                             Sales                          € 45,000       € 49,500      € 150,000      € 165,000       € 181,500       € 199,650       € 219,615       € 241,577        € 265,734       € 292,308      € 321,538       € 353,692       € 2,485,114
(18% of sales)               Margin                          € 8,100        € 8,910       € 27,000       € 29,700        € 32,670        € 35,937        € 39,531        € 43,484         € 47,832        € 52,615       € 57,877        € 63,665         € 447,320

(Growth 10% per month) (12   No. of customers                  2,420           2,662         2,928          3,221           3,543           3,897           4,287           4,716            5,187           5,706           6,277          6,905            51,750
bottles per customer)        No. bottles of beer              29,040          31,944        35,138         38,652          42,517          46,769          51,446          56,591           62,250          68,475          75,322         82,855
                             Price bottle of beer                €1              €1            €1             €1              €1              €1              €1              €1               €1              €1              €1             €1
                             Sales                         € 37,752        € 41,527      € 45,680       € 50,248        € 55,273        € 60,800        € 66,880        € 73,568         € 80,925        € 89,017        € 97,919      € 107,711         € 807,299
(18% of sales) Category:     Margin                         € 6,795         € 7,475       € 8,222        € 9,045         € 9,949        € 10,944        € 12,038        € 13,242         € 14,566        € 16,023        € 17,625       € 19,388         € 145,314
Cosmetics (Growth 10% per
month)                       No. of customers:                11,000         12,100         13,310         14,641          16,105          17,716          19,487          21,436           23,579          25,937         28,531         31,384           235,227
                             Value of goods per                   75             75             75             75              75              75              75              75               75              75             75             75
                             customer:
(average 33%) Category:      Sales                        € 825,000       € 907,500     € 998,250     € 1,098,075    € 1,207,883     € 1,328,671     € 1,461,538     € 1,607,692      € 1,768,461     € 1,945,307     € 2,139,838    € 2,353,821      € 17,642,034
                             Margin                       € 275,000       € 302,500     € 332,750       € 366,025      € 402,628       € 442,890       € 487,179       € 535,897        € 589,487       € 648,436       € 713,279      € 784,607       € 5,880,678
Jewelry (Growth 10% per
month)                       No. of customers:                   688            756            832            915           1,007           1,107           1,218           1,340            1,474           1,621          1,783           1,962            14,702
                             Value of goods per                € 800          € 800          € 800          € 800           € 800           € 800           € 800           € 800            € 800           € 800          € 800           € 800
                             customer:
(average 35%) Category:      Sales                         € 550,000      € 605,000      € 665,500      € 732,050       € 805,255       € 885,781       € 974,359     € 1,071,794      € 1,178,974     € 1,296,871     € 1,426,558    € 1,569,214      € 11,761,356
China (Growth 10% per        Margin                        € 192,500      € 211,750      € 232,925      € 256,218       € 281,839       € 310,023       € 341,025       € 375,128        € 412,641       € 453,905       € 499,295      € 549,225       € 4,116,475
month)                       No. of customers:                   220            242            266            293             322             354             390             429              472             519            571             628             4705
                             Value of goods per                € 210          € 210          € 210          € 210           € 210           € 210           € 210           € 210            € 210           € 210          € 210           € 210
                             customer:
(average 35%)                Sales                         € 46,200        € 50,820      € 55,902       € 61,492        € 67,641         € 74,406        € 81,846        € 90,031         € 99,034       € 108,937      € 119,831      € 131,814         € 987,954
                             Margin                        € 16,170        € 17,787      € 19,566       € 21,522        € 23,674        € 26,042        € 28,646        € 31,511         € 34,662        € 38,128       € 41,941       € 46,135          € 345,784
Total sales Europe           Per month                   € 1,753,552    € 1,928,907    € 2,305,332    € 2,535,865    € 2,789,452     € 3,068,397     € 3,375,236     € 3,712,760      € 4,084,036     € 4,492,440     € 4,941,684    € 5,435,852      € 40,423,513
Total margin Europe          Per month                     € 556,165      € 611,782      € 710,463      € 781,509      € 859,660       € 945,626     € 1,040,189     € 1,144,208      € 1,258,629     € 1,384,492     € 1,522,941    € 1,675,235      € 12,490,899




 37                                                                                                                                                                                  ©2018 GERMANTOM INTERNATIONAL GmbH
                                                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 40 of 56

Financials

    Financial overview 2019 – Asia
Revenue Asia                                                     Jan 19         Feb 19       Mar 19           Apr 19         May 19         June 19         July 19        Aug 19          Sept 19         Oct 19           Nov 19           Dec 19 Cumulative 2019:
Category: Alcohol
(Growth 10% per month)          No. of customers                  3,200           3,520          3,872          4,259           4,685         5,154           5,669           6,236          6,859           7,545            8,300            9,130            68,430
                                No. of wine bottles              19,200          21,120         23,232         25,555          28,111        30,922          34,014          37,415         41,157          45,273           49,800           54,780            34,215
                                Price bottle of wine              € 13            € 13           € 13           € 13            € 13          € 13            € 13            € 13           € 13            € 13             € 13             € 13
                                Sales                        € 249,600       € 274,560      € 302,016      € 332,218       € 365,439     € 401,983       € 442,182       € 486,400      € 535,040       € 588,544        € 647,398        € 712,138       € 5,337,517
(average €3 per bottle) (Growth Margin                        € 57,600        € 63,360       € 69,696       € 76,666        € 84,332      € 92,765       € 102,042       € 112,246      € 123,471       € 135,818        € 149,400        € 164,340       € 1,231,735

10% per month)                  No. of customers                  8,000           8,800          9,680         10,648          11,713        12,884          14,172          15,590         17,149          18,864           20,750           22,825           171,074
                                No. of bottles of spirits             1               1              1              1               1             1               1               1              1               1                1                1
                                Price bottle of spirits           € 30            € 30           € 30           € 30            € 30          € 30            € 30            € 30           € 30            € 30             € 30             € 30
                                Sales                        € 240,000       € 264,000      € 290,400      € 319,440       € 351,384     € 386,522       € 425,175       € 467,692      € 514,461       € 565,907        € 622,498        € 684,748       € 5,132,228
(18% of sales)                  Margin                        € 43,200        € 47,520       € 52,272       € 57,499        € 63,249      € 69,574        € 76,531        € 84,185       € 92,603       € 101,863        € 112,050        € 123,255         € 923,801

(Growth 10% per month) (12      No. of customers                  2,420           2,662          2,928          3,221           3,543         3,897           4,287           4,716          5,187           5,706             6,277           6,905            51,750
bottles per customer)           No. bottles of beer              29,040          31,944         35,138         38,652          42,517        46,769          51,446          56,591         62,250          68,475            75,322          82,855            51,750
                                Price bottle of beer                €1              €1             €1             €1              €1            €1              €1              €1             €1              €1                €1              €1
                                Sales                         € 37,752        € 41,527       € 45,680       € 50,248        € 55,273      € 60,800        € 66,880        € 73,568       € 80,925        € 89,017          € 97,919       € 107,711         € 807,299
(18% of sales)                  Margin                         € 6,795         € 7,475        € 8,222        € 9,045         € 9,949      € 10,944        € 12,038        € 13,242       € 14,566        € 16,023          € 17,625        € 19,388         € 145,314
Category: Cosmetics
                                No. of customers:                 4,000           5,600          7,840         10,976         15,366         21,513          30,118         42,165          59,032          82,644          115,702          161,983           556,939
                                Value of goods per                 € 75            € 75           € 75           € 75           € 75           € 75            € 75           € 75            € 75            € 75             € 75             € 75
                                customer:
                                Sales                        € 300,000       € 420,000      € 588,000      € 823,200     € 1,152,480    € 1,613,472    € 2,258,861     € 3,162,405    € 4,427,367     € 6,198,314       € 8,677,640    € 12,148,696      € 41,770,434
                                Margin                       € 100,000       € 140,000      € 196,000      € 274,400       € 384,160      € 537,824      € 752,954     € 1,054,135    € 1,475,789     € 2,066,105       € 2,892,547     € 4,049,565      € 13,923,478
Category: Jewelry
(Growth 10% per month)          No. of customers:                   413            454             499            549            604            664             731            804             884             973            1,070            1,177             8,821
                                Value of goods per                € 800          € 800           € 800          € 800          € 800          € 800           € 800          € 800           € 800           € 800            € 800            € 800
                                customer:
(average 35%) Category:         Sales                        € 330,000       € 363,000      € 399,300      € 439,230       € 483,153     € 531,468       € 584,615       € 643,077      € 707,384       € 778,123        € 855,935        € 941,529       € 7,056,814
                                Margin                       € 115,500       € 127,050      € 139,755      € 153,731       € 169,104     € 186,014       € 204,615       € 225,077      € 247,585       € 272,343        € 299,577        € 329,535       € 2,469,885
China (Growth 10% per
month)                          No. of customers:                    55             61              67             73             81             89              97            107             118             130              143              157             1176
                                Value of goods per                € 210          € 210           € 210          € 210          € 210          € 210           € 210          € 210           € 210           € 210            € 210            € 210
                                customer:
(average 35%)                   Sales                         € 11,550        € 12,705       € 13,976       € 15,373        € 16,910      € 18,601        € 20,462        € 22,508       € 24,758        € 27,234         € 29,958         € 32,953         € 246,988
                                Margin                         € 4,043         € 4,447        € 4,891        € 5,381         € 5,919       € 6,510         € 7,162         € 7,878        € 8,665         € 9,532         € 10,485         € 11,534          € 86,446
Total sales Asia                Per month                   € 1,168,902    € 1,375,792    € 1,639,371     € 1,979,709    € 2,424,639    € 3,012,847    € 3,798,174     € 4,855,649    € 6,289,936     € 8,247,139     € 10,931,348     € 14,627,774      € 60,351,281
Total margin Asia               Per month                     € 327,138      € 389,852      € 470,837       € 576,720      € 716,713      € 903,632    € 1,155,342     € 1,496,762    € 1,962,679     € 2,601,684       € 3,481,684     € 4,697,616      € 18,780,659

Total sales GT                  Per month                   € 2,922,454    € 3,304,699     € 3,944,703    € 4,515,574    € 5,214,091    € 6,081,244     € 7,173,410    € 8,568,409    € 10,373,972    € 12,739,579     € 15,873,031    € 20,063,626     € 100,774,794
Total margin GT                 Per month                     € 883,303    € 1,001,634     € 1,181,300    € 1,358,230    € 1,576,373    € 1,849,258     € 2,195,531    € 2,640,970     € 3,221,308     € 3,986,175      € 5,004,624     € 6,372,851      € 31,271,558
Capital increase:               Per month                            -€             -€              -€             -€             -€             -€              -€             -€              -€              -€               -€              -€              - €
Running costs                   Per month                      € 130,000      € 130,000       € 133,000      € 133,000      € 133,000      € 140,000       € 140,000      € 140,000       € 140,000       € 140,000        € 140,000       € 140,000       € 1,639,000
Profit/Loss                     Per month                      € 753,303      € 871,634     € 1,048,300    € 1,225,230    € 1,443,373    € 1,709,258     € 2,055,531    € 2,500,970     € 3,081,308     € 3,846,175      € 4,864,624     € 6,232,851      € 29,632,558




  38                                                                                                                                                                            ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 41 of 56

Financials

 Financial overview 2019


 In the 2019 financial year, GERMANTOM has registered a solid customer base in each launch category.
 Despite higher running costs, there are now monthly profits. The aim is to generate over € 100 million in sales in the 2019
 financial year and achieve profits amounting to around € 29 million.




                                                                                                                    Equity

                                                                                                                    Sales

                                                                                                                    Costs

                                                                                                                    Profit




 39                                                                                         ©2018 GERMANTOM INTERNATIONAL GmbH
                           Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 42 of 56

Financials

 Summary
 At the end of the 2019 financial year, GERMANTOM is calculating an annual profit before tax of around
 € 29,000,000. Finances have been planned conservatively with only four different product categories in five countries. EMG
 receives 50% of GERMANTOM's profits, generating an EBIT of around € 14,500,000.

 The financial planning has not taken into account the fact that a further 100 products are in some cases undergoing final
 negotiations, and could therefore considerably improve financial prospects in the business years of 2018 and 2019.
 Likewise, by the end of 2019, further countries are to be reached, and new products will be introduced onto the
 markets. For subsequent years, we are working on the basis that there will be a considerable growth in business
 activities.

 Further products to be introduced onto markets as of 2018, which have not yet been taken into account in the financial planning,
 are sourced from the following suppliers:

     Cobicos GmbH - (Natural) cosmetics
     COSCOON COSMETICS - (Natural) cosmetics
     Leinfelder Uhren München GmbH & Co KG - Watches and jewelry
     Harold´s Lederwaren GmbH - Leather bags
     Peter Riegel Weinimport GmbH - Wine, sparkling wine and spirits
     PICARD Lederwaren GmbH & Co. KG - Bags and leather goods
     Ravensburger AG - Toys
     Steiff Retail GmbH - Toys
     THOMAS SABO GmbH & Co. KG - Watches and jewelry Zwiesel
     Kristallglas AG - Household goods
     Alavi Natural Cosmetics - Natural cosmetics
     Christof Beck Spielwaren GmbH - Toys
     Henkell & Co. Sektkellerei KG - Wine, sparkling wine and spirits
      Lilienthal Lifestyle GmbH - Watches and jewelry
      MORAVAN Warenhandelsgesellschaft mbH - (Natural) cosmetics (wholesaler)
      Stratic Lederwaren Jacob Bonifer GmbH - Bags and leather goods
     ZWILLING J.A. Henckels AG - Household goods
     Braun Büffel GmbH & Co.KG – Leather bags
     Dr. Babor GmbH & Co.KG – Cosmetics
     Lange & Söhne GmbH - Watches
 40                                                                                     ©2018 GERMANTOM INTERNATIONAL GmbH
             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 43 of 56



HEY THERE!




                                 OUR TEAM
41                                                               ©2018 GERMANTOM INTERNATIONAL GmbH
                        Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 44 of 56

Our team

 The masterminds behind GERMANTOM


 Harald M. Wayer
 CEO GERMANTOM International GmbH

                  Entrepreneur, business angel, and promoter of commerce.
                  Harald M. Wayer is the founder and CEO of GERMANTOM.
                  Born in 1959, Mr Wayer has enjoyed an entrepreneurial career spanning thirty years. Over the
                  course of his career, Harald M. Wayer has turned numerous companies into market leaders in their
                  sectors. He has transformed countless ideas into reality and built up medium-sized businesses
                  employing up to 120 people with turnovers of € 57 million. His many years of experience as a
                  business consultant have stood him in excellent stead here.
                  Harald M. Wayer is a master when it comes to realigning companies, setting them on course for
                  success, pursuing strategic goals and turning ideas into triumphs.



 Manyan Ng
 CMO GERMANTOM International GmbH / GF Epoch Times Deutschland

                  Manyan Ng is a member of the GERMANTOM executive board, and, incidentally, CEO of Epoch Times
                  Europe GmbH. Born in Hong Kong, Manyan grew up in many different corners of the world and now
                  lives in Germany. Manyan speaks four languages in addition to his native Cantonese: Swedish,
                  German, English and Mandarin. As Marketing and Sales Manager at ABB Network Control, he was
                  responsible for the global market. He specializes in international marketing, procurement
                  management, strategic planning and business development. Manyan is also a board member of the
                  International Society for Human Rights. Manyan Ng has global links to marketing experts, executives,
                  NGOs and corporations.




 42                                                                                 ©2018 GERMANTOM INTERNATIONAL GmbH
              Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 45 of 56



OUR EFFORTS




                           OUR SUCCESSES
43                                                                ©2018 GERMANTOM INTERNATIONAL GmbH
                    Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 46 of 56

Our successes

 GERMANTOM milestones



                                      GT gets an      The office in              Number of                      EMG increases
                                      advertising     Baden-Baden                employees                      the advertising
                                      deal from       opens                      rises to 15                    deal to € 500
                                      EMG worth                                                                 million
                                      € 216
                                      million




                     The idea for                            First employees              First wholesalers
                     GERMANTOM is                            start out at GT.             express interest in
                     born                                    GT's platform is             cooperating with
                                          GERMANTOM          created                      GT
                                          is founded

                                                                         GT gets
                                                                         0.9
                                                                         million in
                                                                         equity




      Jan.   Feb.   Mar.     Apr.      May     Jun.   Jul.    Aug.       Sept.          Oct.        Nov.         Dec.

  2017                                                                                                               2018


 44                                                                             ©2018 GERMANTOM INTERNATIONAL GmbH
             Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 47 of 56



NEXT STEPS




                             ACTION PLAN
45                                                               ©2018 GERMANTOM INTERNATIONAL GmbH
                              Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 48 of 56

Our successes

 Our goals in 2018



              Product scouts             Warehousing           GT goes live                      Sales                       GT
              are acquired and           preparations in       in markets                        increase                    expands,
              get to work                Asia,                                                   signifi-                    lists 200
                                         particularly                                            cantly                      products in 6
                                         Vietnam                                                                             categories




      GT's                  Final negotiations       Start test               Initial                       Expansion into
      Back end              with first big           marketing                sales achieved                further
      is completed          customers                Increase in capital                                    markets in
                                                     through shareholders                                   Asia




      Jan.           Feb.    Mar.         Apr.        May     Jun.    Jul.    Aug.       Sept.         Oct.          Nov.      Dec.

  2018                                                                                                                              2019

 46                                                                                            ©2018 GERMANTOM INTERNATIONAL GmbH
                            Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 49 of 56




Regulatory information

Address & contact details

GERMANTOM International GmbH                                     Register entry:
Stolzenbergstraße 13                                             Registered on the commercial register.
76532 Baden-Baden                                                Register court: district court of Mannheim

Represented by:                                                  Register number: HRB 3519987
Mr Harald Martin Wayer
                                                                 Sales tax identification number as per Section 27 a of the Value
Contact:                                                         Added Tax Law:
Phone: +49 (0) 7221 920 40 0                                     DE 813777057
Fax: +49 (0) 7221 920 40 10
Email: info@germantom.com




Regulatory information:

This document is the property of GERMANTOM International GmbH and intended for internal purposes only. The
content of this document must be handled in the strictest confidence.

All facts and figures stated in this document have been produced to the best of our knowledge and ability.
There can be no guarantee when estimates and market expectations are used.
Investors are advised to check these figures for current validity or variance.
 Every investment entails the risk of total loss. If you have no previous experience of shares, share dealing or
derivatives, you should refrain from a possible investment in GERMANTOM International GmbH.

Despite the best preconditions, GERMANTOM cannot guarantee that your investment will be a success.


47                                                                                         ©2018 GERMANTOM INTERNATIONAL GmbH
                                  Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 50 of 56


Appendix
Facts and figures at a glance
                                                                                               Assets

     Target group
                                                                  Market size
                                                                                                                     Strong
                                                                                                                     partnerships

                                                                                                                  € 500,000,000
                                                                                                              Advertising budget
             300,000,000
            Unique visitors*                                                                                        Already
                                                                                                                    €900,000
                                                                      € 200,000,000,000
                                                                                                                    Market capitalization
                                                                      Market potential
             < 1,000,000,000
                views per
                  month                                            Team




             In 35 countries                                          International team       ...consisting of           We speak 12
                                                                         from 8 countries...    high potentials           languages
     * Source: Media data homepage Epoch Media Group as of 4/17

48                                                                                                 ©2018 GERMANTOM INTERNATIONAL GmbH
                       Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 51 of 56


Appendix - Advertising examples
Title page of the Epoch Times English – up to 120 million visitors globally



                                      Your product could be here!




49                                                                            ©2018 GERMANTOM INTERNATIONAL GmbH
                      Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 52 of 56


Appendix - Advertising examples
Title page of the Epoch Times Germany – up to six million visitors



                                     Your product could be here!




50                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                      Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 53 of 56


Appendix - Advertising examples
Title page of NTD Global – up to 120 million visitors worldwide




                                     Your product could be here!




                                             Or here as a press article or video!




51                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                      Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 54 of 56


Appendix - Advertising examples
Title page of NTDTV digital and video – up to 110 million audience members




                           Video advertising of GT and your product




52                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                      Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 55 of 56


Appendix - Advertising examples
Title page of the DKN – Vietnam's third-largest online paper




                                Advertising of GT and your product




53                                                                        ©2018 GERMANTOM INTERNATIONAL GmbH
                                        Case 1:19-cv-10306-AKH Document 1-10 Filed 11/06/19 Page 56 of 56



(***) Translator’s note: Please refer to the original document for the correct figures.



End of translation




 As a sworn translator for the English
 language appointed by the president of the
 Dresden Higher Regional Court I certify: The
 above translation of the document
 submitted as a PDF file and written in
 German is right and complete.

 Großschirma, 25 October 2019
